PER CURIAM: **
This court, having carefully reviewed the parties’ briefs and pertinent portions of *326the record in light of the parties’ oral arguments, concludes there is no error in the district court’s rulings that have been challenged on appeal. We therefore affirm the judgment of the district court.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.